Exhibit 10.5
The MENTOR Network
Incentive Compensation Plan
Effective March 4, 2011

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Purpose of Plan
    1  
Incentive Compensation Philosophy
    1  
Incentive Plan Guiding Principles
    1  
Eligibility
    2  
Incentive Compensation Payout Opportunity
    2  
Performance Measurements
    3  
Calculation of Incentive Payouts
    4  
Making the Initial Calculation
    4  
Using Free Cash Flow or DSO Performance to Confirm or Modify the Initial
Calculation
    5  
Using Quality of Services or Work to Confirm or Modify the Initial Calculation
(as adjusted for Free Cash Flow or DSO performance)
    5  
Redistribution of Unallocated Incentive Compensation
    5  
In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation
    6  
Discretionary Incentive Pool
    6  
Administration
    6  
Plan Changes
    6  
Management of Financial and Other Goals
    6  
Incentive Compensation Payouts
    7  
Approval of New Plan Entrants
    7  
Ongoing Eligibility Management
    7  
Participant Termination Provisions
    7  
Voluntary Terminations
    7  
Involuntary Terminations for Cause
    7  
Retirement and Death
    8  
Special Provisions Relating to Position and Status Changes
    8  
Promotions and Job Transfers
    8  
Interruptions in Work
    8  
Plan Year and Effective Date
    9  
Plan Amendments
    9  
Exhibit A: Eligibility, Weighting, and Target IC Opportunity for Management
Positions
    10  
Exhibit B: Eligibility, Weighting, and Target IC Opportunity for Executive
Positions
    11  
Annex 1: Examples of Incentive Compensation Payout Calculations
    12  

 

ii



--------------------------------------------------------------------------------



 



Purpose of Plan
The purpose of The MENTOR Network Incentive Compensation Plan (the “Incentive
Plan” or the “Plan”) is to provide executives, management, and other designated
key employees with the opportunity to receive an annual cash incentive award for
meeting performance goals that align with the business goals of The MENTOR
Network (“The Network”).
Incentive Compensation Philosophy
The Network’s mission is to provide high-quality home and community-based human
services to adults and children with intellectual and/or developmental
disabilities, acquired brain injury and other catastrophic injuries and
illnesses; and to youth with emotional, behavioral, or medically complex
challenges. The Network’s vision is to provide these high-quality services to
consumers in need across the United States. To achieve this vision, The
Network’s primary business goal is to continuously improve the quality of
services, thereby growing the business and increasing the equity value of The
Network.
This Incentive Plan is intended to complement the other elements of total
compensation such as base salary, merit increases, and benefits. The Plan is
designed to align variable compensation with The Network’s primary business
goals and to support achievement of these business goals by providing:

•   Incentives that closely align pay with the attainment of high-quality
services and work and the attainment of financial goals affecting equity value,
including: (1) adjusted EBITDA for The Network as reported to The Network’s
private equity investor (“Adjusted EBITDA”); (2) contribution to overhead
(“CTO”) for organizational units within The Network; (3) revenue; (4) adjusted
free cash flow for The Network, as defined by the Compensation Committee at the
beginning of each fiscal year (“Free Cash Flow”); and (5) days sales outstanding
(“DSO”); and

•   Meaningful and competitive incentive compensation opportunities that attract
and retain high performers at the executive and management levels.

Incentive Plan Guiding Principles
This Incentive Plan is based on a set of principles for providing an effective
incentive compensation plan, which are:

•   Variable pay. Variable pay is an important component of total compensation
for executives, management, and other key employees. This Incentive Plan
provides the opportunity for participants to receive annual incentive
compensation payouts based on performance. The opportunity available is related
to a participant’s level of responsibility for and impact on The Network’s
and/or organizational unit’s performance, expressed as a percentage of
annualized base salary. (Throughout this document, “organizational unit” means
operating subgroup or state, whichever applies to the individual participant.
For example, for a Vice President of Operations, the organizational unit is the
group of states for which the Vice President is responsible, which is a subgroup
of the larger Operating Group.)

 

1



--------------------------------------------------------------------------------



 



•   Alignment. Incentive payouts are directly linked to The Network’s business
goals. The initial calculation of incentive payouts is based on actual Adjusted
EBITDA and/or CTO and actual revenue compared against budgeted goals for The
Network and/or organizational unit. In addition, the calculation factors in Free
Cash Flow or the applicable level of DSO and the participants’ performance with
regard to quality of services or work.

•   Clear line of sight. As much as possible, incentives are linked to goals
that participants can see, understand, and impact.

•   Simplicity. The method for calculating incentive payouts and the goals on
which incentive payouts are based are easily understood.

Eligibility
Eligibility for participation in the Incentive Plan is limited to employees who
are in positions that have been approved for participation and who are not
eligible for participation under another cash incentive plan of The Network.
Exceptions must be approved by the President and Chief Operating Officer
(“President/COO”,) the Chief Financial Officer (“CFO”) and the Chief Human
Resources Officer (“CHRO”). For a list of management and other key positions
that have been approved for participation, refer to Exhibit A. For a list of
executive positions that have been approved for participation, refer to
Exhibit B.
Incentive Compensation Payout Opportunity
A participant’s target incentive compensation opportunity is based on the
participant’s level of responsibility for and impact on The Network’s business
goals. Refer to Exhibit A for the target levels of incentive compensation payout
opportunities available to management and other key positions, and to Exhibit B
for executive payout opportunities.

 

2



--------------------------------------------------------------------------------



 



Performance Measurements
Incentive compensation payouts are based on four performance measurements:
(1) Adjusted EBITDA and/or CTO; (2) revenue; (3) Free Cash Flow or DSO; and
(4) quality of services or work.

•   Adjusted EBITDA and/or CTO and revenue. An initial calculation of a
participant’s incentive compensation (the “Initial Calculation”) is based on The
Network’s and/or organizational unit’s Adjusted EBITDA and/or CTO and revenue
measured against budget goals. Allocation between Network (Adjusted EBITDA) and
organizational unit (CTO) performance is determined according to a participant’s
position, as set out on Exhibits A and B. Adjusted EBITDA/CTO performance is
weighted 75 percent and revenue performance is weighted 25 percent.

•   Free Cash Flow or DSO. The Free Cash Flow target applicable to the executive
positions listed on Exhibit B is established and approved at the beginning of
the fiscal year by the Compensation Committee. When the target is met, the
Initial Calculation is unaffected. When the target is not met, the Initial
Calculation is modified. For all other employees, DSO targets are established
and approved for The Network and organizational units at the beginning of the
fiscal year by the CFO and President/COO. When the target is met, the Initial
Calculation is unaffected. When the target is not met, the Initial Calculation
is modified.

•   Quality of Services or Work. When goals relating to quality of services or
work are met or exceeded, the Initial Calculation (after any Free Cash Flow or
DSO adjustment) is unaffected. When these goals are not met, the Initial
Calculation is modified. Operations and Field Finance management positions (as
set forth on Exhibit A) are rated based on quality of services of the
participant’s applicable organizational unit, including factors such as
licensure issues and restrictions. Other positions (as set forth on Exhibits A
and B) are rated based on an individual participant’s quality of work, including
factors such as quality of management, achievement of assigned goals, completion
of assigned projects, and contributions to the achievement of departmental or
company goals. Supervisors will be asked to certify their ratings with respect
to individual performance pertaining to quality of work. The applicable
Operating Group President must certify a participant’s organizational unit’s
rating for quality of service. Notwithstanding the foregoing, Operating Group
Presidents will have discretion to reduce any individual’s Initial Calculation,
as modified for quality of services, if the individual’s quality of work was
unsatisfactory and therefore merits such a reduction. Any unallocated incentive
compensation as a result of such reduction may be awarded by the applicable
Operating Group President to one or more other participants in the Plan whose
performance with respect to quality of work was exceptional in the judgment of
the Operating Group President.

 

3



--------------------------------------------------------------------------------



 



Calculation of Incentive Payouts
Plan participants are eligible to receive an incentive payout based on a
percentage of their annualized base salary as of the last day of the fiscal year
for which the incentive is being paid. The following steps apply in determining
a participant’s incentive compensation payout:

1.   Make the Initial Calculation; i.e., calculate the incentive compensation
payout attributable to Adjusted EBITDA/CTO and revenue performance based on
management reporting conventions. This calculation excludes new start
investments under immunity and acquisitions other than tuck-ins (i.e., purchase
price of $3 million or less and easy to integrate, as determined by the Chief
Executive Officer (“CEO”)).

2.   Factor in Free Cash Flow or Network/organizational unit DSO performance, as
applicable, confirming or modifying the Initial Calculation, depending on
outcome.

3.   Factor in the participant’s performance pertaining to quality of services
or work, confirming or modifying the Initial Calculation, depending on outcome,
and as adjusted for Free Cash Flow or DSO performance.

4.   Redistribute unallocated incentive dollars resulting from modifying payouts
for Free Cash Flow, DSO, and quality performance.

5.   Redistribute unallocated incentive dollars resulting from Operating Group
Presidents’ discretion to reduce individual awards for less than satisfactory
quality of work.

For examples of incentive compensation payout calculations, refer to Annex 1.
Making the Initial Calculation
To make the Initial Calculation for a participant, the following formula
applies.
Formula:

•   First, determine the participant’s target incentive compensation by
multiplying the participant’s annualized base salary as of the last day of the
fiscal year by the percentage applicable to his or her position (the Target IC
Payout Opportunity set out on Exhibits A and B).

•   Second, determine the portion of the participant’s target incentive
compensation attributable to actual Adjusted EBITDA/CTO performance by
multiplying the participant’s target incentive compensation by 75 percent (i.e.,
Adjusted EBITDA/CTO weighting) and then by the adjusted percentage (the IC
Payout Levels set out on Annex 1) associated with the Network’s and/or
organizational unit’s actual Adjusted EBITDA/CTO results.

•   Third, determine the portion attributable to actual revenue performance by
multiplying the participant’s target incentive compensation by 25 percent (i.e.,
revenue weighting) and then by the adjusted percentage (the IC Payout Levels set
out on Annex 1) associated with the Network’s and/or organizational unit’s
actual revenue results.

•   Last, sum the portions calculated for actual Adjusted EBITDA/CTO and revenue
performance.

 

4



--------------------------------------------------------------------------------



 



The IC Payout Level used in the Initial Calculation is the percentage payout
that applies based on the level of actual Adjusted EBITDA/CTO and revenue
performance achieved. At the beginning of each fiscal year, an Adjusted
EBITDA/CTO and revenue performance table is established for The Network and each
organizational unit. The table (an example of which can be found in Annex 1)
sets out the target Adjusted EBITDA/CTO and revenue goals and a performance
range of 92.5 to 107.5 percent of the targets. At each level of performance
there is an associated IC Payout Level. Thus, the minimum actual performance
required for an incentive compensation payout is 92.5 percent of the Adjusted
EBITDA/CTO and revenue target goals, and the maximum actual performance factored
into the calculation is 107.5 percent of the target goals. The IC Payout Level
ranges from 50 to 150 percent, with budgeted or target incentive compensation at
100 percent. In cases where actual Adjusted EBITDA/CTO and/or revenue
performance falls between two performance points in the table, the IC Payout
Level used for the Initial Calculation will fall proportionately between the two
IC Payout Level percentages in the table.
Using Free Cash Flow or DSO Performance to Confirm or Modify the Initial
Calculation
A participant’s Initial Calculation may be modified for DSO performance or, in
the case of executive positions listed on Exhibit B, for Free Cash Flow
performance. If the Network or organizational unit meets its Free Cash Flow or
DSO target, as applicable for the participant, the Initial Calculation is
unaffected. If the Network or organizational unit fails to meet its Free Cash
Flow or DSO target, the Initial Calculation is multiplied by 90 percent.
In confirming or modifying the Initial Calculation, the Free Cash Flow target
applies to executive positions listed on Exhibit B, the organizational unit DSO
target applies to Operating Group positions, and the Network DSO target applies
to all other positions.
Using Quality of Services or Work to Confirm or Modify the Initial Calculation
(as adjusted for Free Cash Flow or DSO performance)
The Initial Calculation may be further modified for quality performance. If a
participant receives a rating of 4 (“meets or exceeds expectations”) for quality
of services or work, the Initial Calculation, as modified for Free Cash Flow or
DSO performance, is unaffected. If a participant receives a rating of 3 (“meets
most expectations”) or less, the Initial Calculation, as modified for Free Cash
Flow or DSO performance, is multiplied by 75 percent, 50 percent, or 0 percent,
as set out on Annex 1. A participant’s supervisor must certify a participant’s
rating for quality of work. The applicable Operating Group President must
certify a participant’s organizational unit’s rating for quality of services and
the exercise of any discretion to reduce an individual’s Initial Calculation, as
modified, for less than satisfactory quality of work. Quality of service
expectations, standards, and metrics are expected to be developed, approved, and
disseminated from time to time by the President/COO and Operating Group
Presidents. A participant’s supervisor sets quality of work expectations.
Redistribution of Unallocated Incentive Compensation
For incentive compensation that is not allocated as a result of modifying the
Initial Calculation for DSO performance and/or quality of services or work, the
unallocated dollar amounts may be redistributed to participants: (i) within the
same operating group, or (ii) within the positions listed on Exhibit B or listed
as “Other” on Exhibit A. The applicable Operating Group President must approve
redistribution of dollars within an operating group. The CEO must approve
redistribution of dollars among all other positions. Incentive compensation that
is not allocated as a result of modifying the Initial Calculation for Free Cash
Flow performance may be redistributed at the discretion of the Compensation
Committee.

 

5



--------------------------------------------------------------------------------



 



In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation
In the event that the total calculated incentive payouts, after taking into
account modifications for Free Cash Flow, DSO, quality performance, and any
discretionary redistributions of unallocated incentive compensation, exceed the
funds that are available to pay incentive compensation as approved by the
Compensation Committee, all payouts will be reduced proportionately based on the
funds available.
Discretionary Incentive Pool
Each fiscal year, a discretionary pool will be budgeted equal to three percent
of total budgeted incentive compensation. Based on actual Network Adjusted
EBITDA and revenue performance, the discretionary pool will be adjusted so that
it is three percent of the total potential pool. The discretionary pool may be
used to increase incentive compensation payouts for participants whose
calculated payouts may not adequately reflect their performance; for example, to
a high performer within a state or other organizational unit that does not
perform well. The CEO must approve all additions to incentive compensation
payouts from the discretionary pool, except for additions to payouts for
executive officers, as defined under the Securities Exchange Act of 1934, as
amended (the “Executive Officers”), whose additions must be recommended by the
CEO and approved by the Compensation Committee.
Administration
Plan Changes
The Compensation Committee must approve the Incentive Plan and any changes to
the Plan.
Management of Financial and Other Goals
For each fiscal year, the Compensation Committee must approve:

•   The Network’s Adjusted EBITDA, revenue and DSO performance goals that will
be used for measuring Network performance

•   The Network’s Free Cash Flow performance goal that will be used in
calculating incentive compensation payouts for executive positions listed on
Exhibit B

•   The Network’s actual performance results that will be used as the basis for
calculating incentive compensation payouts

The CEO, President/COO and CFO must approve goals and actual performance results
for organizational units.

 

6



--------------------------------------------------------------------------------



 



Incentive Compensation Payouts
Each fiscal year, the Compensation Committee must approve all incentive
compensation payouts for Executive Officers. The CEO must approve all other
incentive compensation payouts.
Approval of New Plan Entrants
The Compensation Committee must approve any new Executive Officer entering the
plan and the applicable performance weightings and incentive compensation payout
opportunities.
Approval of new entrants other than Executive Officers is based on whether an
employee’s position has been approved for plan participation (as set forth on
Exhibit A). New positions (other than Executive Officers) must be approved for
entry into the plan by the President/COO, CFO and Chief Human Resources Officer.
Ongoing Eligibility Management
At the beginning of each fiscal year, a listing of all current eligible plan
positions will be provided to the President/COO, CFO and CHRO for review and
confirmation. The list will include performance weightings and level of
incentive compensation payout opportunity. Once approved, the list will be
submitted to the CEO for approval. In addition, a list of Executive Officer
participants and their performance weightings and level of incentive
compensation payout opportunity will be submitted to the Compensation Committee
for review and approval.
Participant Termination Provisions
Voluntary Terminations
Plan participants who terminate employment voluntarily before the actual payment
date of incentive compensation, other than by retirement, will not be eligible
for any incentive payout under the Plan, with the exception of unusual
situations that are approved by the CEO or, in the case of payouts for Executive
Officers, approved by the Compensation Committee.
Involuntary Terminations for Cause
Plan participants whose employment is involuntarily terminated for cause will
not be eligible for any incentive payments under the Incentive Plan. “Cause”
shall mean any of the following: (i) theft or embezzlement, or attempted theft
or embezzlement, of money or property of the Company or any subsidiary,
perpetration or attempted perpetration of fraud, or participation in a fraud or
attempted fraud, on the Company or any subsidiary, or any third party, or
unauthorized appropriation of, or attempt to misappropriate, any tangible or
intangible assets or property of the Company or any subsidiary; (ii) any act or
acts of disloyalty, misconduct, or moral turpitude injurious to the interest,
property, operations, or business reputation of the Company or any subsidiary;
(iii) material violation of any agreement with the Company or any serious
violation of the Company’s policies, including its Code of Conduct; or
(iv) failure or inability (other than by reason of disability) to carry out
effectively a participant’s duties and obligations to the Company and its
subsidiaries or to participate effectively and actively in the management of the
Company and its subsidiaries, as determined in the reasonable judgment of the
CEO or, with respect to the CEO, the Compensation Committee.

 

7



--------------------------------------------------------------------------------



 



Retirement and Death
Plan participants whose employment terminates because of retirement or death are
eligible to receive an incentive compensation payout. The payout will be
calculated based upon actual Network and organizational unit performance for the
full fiscal year and quality of work, if applicable, for the portion of the year
the individual was employed, and the resulting amount prorated for the portion
of the year that was worked. Any incentive compensation payout that is earned
will be paid at the normal payout date for all plan participants.
Special Provisions Relating to Position and Status Changes
Promotions and Job Transfers
Incentive plan goals and payout opportunities may be reestablished upon transfer
or promotion to a new position. Unless otherwise determined by the CEO,
incentive payouts will be calculated based upon the participant’s position and
base salary as of the last day of the fiscal year.
Interruptions in Work
A long-term illness or disability will not affect the eligibility of an employee
to participate in the Incentive Plan. Performance objectives will not be
adjusted based on the work interruption, although actual performance achieved
will be evaluated and the corresponding incentive payout will be prorated based
upon the amount of time worked during the performance period.
“Disability” shall mean the inability, due to illness, accident, injury,
physical or mental incapacity, or other disability, of any participant to carry
out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company for a
period of at least 90 consecutive days or for shorter periods aggregating at
least 90 days (whether or not consecutive) during any 180-day period, as
determined in the reasonable judgment of the CEO, or in the case of an Executive
Officer, the Compensation Committee.
Special assignments generally will not affect either the target goals or
incentive payout, except as may be reflected in a participant’s performance
review rating. However, if the special assignment is of a significant nature or
duration, incentive plan goals may be reestablished and incentive earnings
prorated based on the time spent in each position during the performance period.

 

8



--------------------------------------------------------------------------------



 



Plan Year and Effective Date
The Plan year is the fiscal year, which starts on October 1st and ends on
September 30th. The effective date of this plan is March 4, 2011. This Plan
supersedes all other cash incentive compensation plans previously sponsored by
The MENTOR Network.
Plan Amendments
The MENTOR Network reserves the right to amend this plan at any time, including
termination of the Plan, without prior notice to plan participants.

 

9



--------------------------------------------------------------------------------



 



Exhibit A: Eligibility, Weighting, and Target IC Opportunity for Management
Positions

                                      Network and Organizational Unit          
    Performance Weighting                   Organizational   Position   Target
IC Payout Opportunity     Network     Unit  
Operations & Field Finance Management Positions (Measured by Quality of
Services)
 
Vice President, Operations
  25%       25 %     75 %
Senior Executive Director
  20%       25 %     75 %
Executive Director and State Director
  15%       0 %     100 %
Regional Director and Operations Director
  10%       0 %     100 %
Area Director
  10% for FY11 if a plan participant in FY10; otherwise 5%       0 %     100 %
Program Director and Program Manager II
  10% for FY11 if a plan participant in FY10; otherwise Staff Bonus Program    
  0 %     100 %
Senior Business Director
  20%       25 %     75 %
Business Director
  15%       25 %     75 %
Business Manager
  10%       25 %     75 %
State Accounting Manager
  10%       0 %     100 %
Other Management Positions (Measured by Quality of Work)
 
Vice President (includes Operating Group CFOs)
  25%       100 %     0 %
Senior Director (Corporate)
  20%       100 %     0 %
Director (Corporate)
  15%       100 %     0 %
Director (Field HR & QA)
  10%       100 %     0 %
Manager (Corporate)
  10%       100 %     0 %
Manager (Field)
  10% for FY11 if a plan participant in FY 10; otherwise Staff Bonus Program    
  100 %     0 %

 

10



--------------------------------------------------------------------------------



 



Exhibit B: Eligibility, Weighting, and Target IC Opportunity for Executive
Officer Positions

              Target IC Payout   Position   Opportunity  
Chief Executive Officer
    100 %
President and Chief Operating Officer
    75 %
All Other Executive Officers
    50 %

      Notes:   (1)   “Executive Officer” is as defined under the Securities
Exchange Act of 1934, as amended.   (2)   For purposes of calculating incentive
compensation payouts for executive officers, performance is based on Network
performance with regard to Adjusted EBITDA, revenue, and Free Cash Flow. Quality
of work is based on individual performance.

 

11



--------------------------------------------------------------------------------



 



Annex 1: Examples of Incentive Compensation Payout Calculations
Incentive Compensation Payout Calculation
Example #1

         
Name
  Johan Doe
Title
  Program Manager
Salary
  $ 50,000  
Target IC Opportunity
  10%

                          Performance Scale             CTO/Rev     IC Payout  
      IC Payout as   Perf. Level     Level         % of Salary  
 
                  107.5 %     150.0 %  
 
    15.0 %   106.0 %     140.0 %  
 
    14.0 %   104.5 %     130.0 %  
 
    13.0 %   103.0 %     120.0 %  
 
    12.0 %   101.5 %     110.0 %  
 
    11.0 %   100.0 %     100.0 %  
TARGET
    10.0 %   98.5 %     90.0 %  
 
    9.0 %   97.0 %     80.0 %  
 
    8.0 %   95.5 %     70.0 %  
 
    7.0 %   94.0 %     60.0 %  
 
    6.0 %   92.5 %     50.0 %  
 
    5.0 %

DSO — Performance Modifier

                  YES  
Meets/Exceeds DSO Target
    100 % NO  
Does not meet DSO Target
    90 %

Quality/Performance Modifier

                    4    
Meets/Exceeds Expectations
    100 %   3    
Meets Most Expectations
    75 %   2    
Needs Improvement
    50 %   1    
Failed To Meet Expectation
    0 %

                                                                               
              Weighting     Target Goals     Actual Performance     Achieved    
Adjustors   Performance   State     Network     Total     State     Network    
State     Network     State     Network     State     Network   Measures   100%
    0%     100%                                                                
CTO
    75 %     0.0 %     75 %     5,570               5,836               104.8 %
    0.0 %     131.8 %     0.0 %
Revenue
    25 %     0.0 %     25 %     37,707               37,753               100.1
%     0.0 %     100.8 %     0.0 %
DSO
                            45               47             NO             90.0
%        
Quality
                            4               3             NO             75.0 %
       

                                                                               
 
Salary
  $ 50,000     Initial Calculation                          
Target IC %
    10 %   CTO     Revenue     Total     DSO     Adjusted     Quality    
Adjusted  
 
          State     Network     State     Network     Combined     Modifier    
Payout     Modifier     Payout  
Target IC $
  $ 5,000     $ 3,750     $ —     $ 1,250     $ —     $ 5,000       —     $
5,000       —     $ 5,000  
 
               
Adjustors
            131.8 %             100.8 %                     90 %             75
%        
 
                                                                               
IC Payout $
          $ 4,944     $ —     $ 1,260     $ —     $ 6,204     $ (620 )   $ 5,584
    $ (1,396 )   $ 4,188  
IC Payout Level
                                            124.1 %             111.7 %        
    83.8 %
IC Payout as % of Salary
                                        12.4 %             11.2 %            
8.4 %

 

12



--------------------------------------------------------------------------------



 



Incentive Compensation Payout Calculation
Example #2

         
Name
  Jayne Doe
Title
  Business Director
Salary
  $ 75,000  
Target IC Opportunity
  15%

                          Performance Scale             CTO/Rev     IC Payout  
      IC Payout as   Perf. Level     Level         % of Salary  
 
                  107.5 %     150.0 %  
 
    22.5 %   106.0 %     140.0 %  
 
    21.0 %   104.5 %     130.0 %  
 
    19.5 %   103.0 %     120.0 %  
 
    18.0 %   101.5 %     110.0 %  
 
    16.5 %   100.0 %     100.0 %  
TARGET
    15.0 %   98.5 %     90.0 %  
 
    13.5 %   97.0 %     80.0 %  
 
    12.0 %   95.5 %     70.0 %  
 
    10.5 %   94.0 %     60.0 %  
 
    9.0 %   92.5 %     50.0 %  
 
    7.5 %

DSO — Performance Modifier

                  YES  
Meets/Exceeds DSO Target
    100 % NO  
Does not meet DSO Target
    90 %

Quality/Performance Modifier

                    4    
Meets/Exceeds Expectations
    100 %   3    
Meets Most Expectations
    75 %   2    
Needs Improvement
    50 %   1    
Failed To Meet Expectations
    0 %

                                                                               
              Weighting     Target Goals     Actual Performance     Achieved    
Adjustors   Performance   State     Network     Total     State     Network    
State     Network     State     Network     State     Network  
Measure
  75%     25%     100%                                                          
       
CTO
    56 %     19 %     75 %     7,820       104,461       8,104       101,260    
  103.6 %     96.9 %     124.2 %     79.6 %
Revenue
    19 %     6 %     25 %     57,143       919,547       58,243       911,748  
    101.9 %     99.2 %     112.8 %     94.3 %
DSO
                            48               52             NO             90.0
%        
Quality
                            4               4             YES             100.0
%        

                                                                               
 
Salary
  $ 75,000     Initial Calculation                          
Target IC %
    15 %   CTO     Revenue     Total     DSO     Adjusted     Quality    
Adjusted  
 
          State     Network     State     Network     Combined     Modifier    
Payout     Modifier     Payout  
Target IC $
    11,250     $ 6,328     $ 2,109     $ 2,109     $ 703     $ 11,250       —  
  $ 11,250       —     $ 11,250  
 
               
Adjustors
            124.2 %     79.6 %     112.8 %     94.3 %             90 %          
  100 %        
 
                                                                               
IC Payout $
          $ 7,860     $ 1,678     $ 2,380     $ 663     $ 12,582     $ (1,258 )
  $ 11,324       —     $ 11,324  
IC Payout Level
                                            111.8 %             100.7 %        
    100.7 %
IC Payout as % of Salary
                                        16.8 %             15.1 %            
15.1 %

 

13